2/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.  Applicant argues that Allen’s LED apparatus does not consist of a yellow-green phosphor, a red phosphor, and a neodymium fluorine absorber since it is combined with an encapsulating material.  However, Allen describes the encapsulate compound to comprise Nd-F blended with a phosphor.  There is nothing to preclude this encapsulate to be formed of an Nd-F phosphor polymer along with the yellow-green phosphor and red phosphor.  Since the elements contains all of the requisite materials, it must inherently performed the function of an absorber.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, applicant refers to the black body curve in a CIE 1931 diagram.  However, the Examiner cannot properly interpret the meets and bounds of said coordinates or said curve from the language in the claims.  Additionally, claim 18 recites the limitation "the chromaticity color coordinates" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 recites the limitation "the black body locus" in line 11.  There is insufficient antecedent basis for these limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7, 11-15, 16, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2012/0068591) in view of Allen et al. (US Publication No. 2016/0097496), and further in view of Vick et al. (WO2015/035425).

Kim does not disclose the phosphors to convert the first light to a particular color temperature and light preference index and the neodymium fluorine converting the second light to a third color temperature and light preference index.  However, Vick discloses light output changed to a particular color temperature and the use of a light preference index.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the absorber combination to provide a specific light preference index to enable quantitative optimization of color preference by tailoring spectral power distribution of a light source (paragraph 14; Table 1).
Kim/Allen discloses the limitations as discussed in the rejection of claim 1 above.  Kim/Allen does not disclose yellow-green phosphor, red phosphor, and neodymium fluorine absorber combination is configured to provide the second light output with a particular Lighting Preference Index of at least 110.  However, Vick discloses light output with the use of a light preference index of at least 110.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the absorber combination to provide a specific light preference index to enable quantitative optimization of color preference by tailoring spectral power distribution of a light source (paragraph 14), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allen does not disclose a third light output below the black body locus in a CIET 1931 diagram.  However, Vick discloses the yellow-green phosphor, red phosphor, and neodymium fluorine absorber 
Regarding claim 4, Kim/Allen discloses the limitations as discussed in the rejection of claim 1 above.  Kim/Allen does not disclose yellow-green phosphor, red phosphor, and neodymium fluorine absorber combination is configured to provide the second light output with a particular Lighting Preference Index of at least 110.  However, Vick discloses light output with the use of a light preference index of at least 110.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the absorber combination to provide a specific light preference index to enable quantitative optimization of color preference by tailoring spectral power distribution of a light source (paragraph 14), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Vick discloses the neodymium fluoride absorber is configured to attenuate a yellow light emission to provide the second light output with the particular Lighting Preference Index (paragraph 12).
Regarding claim 7, Kim discloses the LED light source comprises one or more of a blue LED or a violet LED (paragraph 6).
Regarding claim 16, Allen discloses the neodymium fluorine absorber is configured to absorb yellow light in a range of approximately 560-610 nm (paragraph 39).

Regarding claim 20, Kim/Vick discloses the limitations as discussed in the rejection of claim 18 above.  Kim does not disclose a first correlated color temperature of 3350K with an LPI of 107, and the second color temperature of 3000K and an LPI of 120.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the materials of Kim/Vick to convert the claimed color temperatures and LPIs, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 21, Kim/Vick discloses the limitations as discussed in the rejection of claim 18 above.  Kim does not disclose a first correlated color temperature of 3050K with an LPI of 109, and the second color temperature of 2755K and an LPI of 120.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the materials of Kim/Vick to convert the claimed color temperatures and LPIs, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 23, Kim/Vick discloses the limitations as discussed in the rejection of claim 18 above.  Kim/Vick does not specifically disclose the yellow-green phosphor comprises between 0.3 and 0.7 mg of yttrium aluminum garnet phosphor activated by cerium.  However, Basceri discloses cerium yttrium 
Regarding claim 24, Kim/Vick disclose the limitations as discussed in the rejection of claim 18 above.  Kim/Vick does not disclose the red phosphor comprises between 1.0 and 2.0 mg of manganese-doped potassium fluoro-silicate phosphor.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have used this quantity of phosphor to optimize the light output (paragraphs 26 and 76), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 25, Kim/Vick discloses the limitations as discussed in the rejection of claim 18 above.  Kim/Vick does not disclose the neodymium fluorine absorber combination comprises between 0.05 and 0.15 mg of neodymium fluoride.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to choose neodymium fluorine in this quantity to optimize the light output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 26, Kim discloses an LED assembly, comprising: an LED light source (10) having a first light output with a characteristic spectrum; and a yellow-green phosphor, red phosphor, and neodymium fluorine absorber combination through which the first light output passes (paragraphs 6 and 26), wherein the yellow-green phosphor, red phosphor, and neodymium fluorine absorber combination 
Kim does not disclose yellow-green phosphor, red phosphor, and neodymium fluorine absorber combination is configured to provide the second light output having a Lighting Preference Index greater than 110 and a correlated color temperature between 4000K-2700K.  However, Vick discloses light output with the use of a light preference index of at least 110.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the absorber combination to provide a specific light preference index and color temperature to enable quantitative optimization of color preference and temperature by tailoring spectral power distribution of a light source (paragraph 14), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2012/0068591) in view of Allen et al. (US Publication No. 2016/0097496), and further in view of Basceri et al. (US Publication No. 2012/0298950).
	Regarding claims 8-10, Kim discloses the limitations as discussed in the rejection of claim 18 above.  Kim does not disclose the yellow-green phosphor comprises a yttrium aluminum cerium garnet phosphor.  However, Basceri discloses this material can be used as a phosphor.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have chosen this material since it is a well-known phosphor material for white light conversion (paragraph 27), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 12, Kim discloses the limitations as discussed in the rejection of claim 1 above.  Kim does not disclose the neodymium fluorine absorber comprises NdF3.  However, it would have been obvious to one having ordinary skill in the art at the time the effective filing date of the invention to utilize this material as a red phosphor to optimize the light conversion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 13, Kim discloses the limitations as discussed in the rejection of claim 1 above.  Kim does not disclose the neodymium fluorine absorber comprises NdF3 and another neodymium compound.  However, it would have been obvious to one having ordinary skill in the art at the time the effective filing date of the invention to utilize this material as a red phosphor to optimize the light conversion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 14, Kim discloses the limitations as discussed in the rejection of claim 1 above.  Kim does not disclose the neodymium fluorine absorber comprises NdF3 and NdOF.  However, it would have been obvious to one having ordinary skill in the art at the time the effective filing date of the invention to utilize this material as a red phosphor to optimize the light conversion, since it has been held 
Regarding claim 12, Kim discloses the limitations as discussed in the rejection of claim 1 above.  Kim does not disclose the neodymium fluorine absorber comprises NdF3 and Nd2O3.  However, it would have been obvious to one having ordinary skill in the art at the time the effective filing date of the invention to utilize this material as a red phosphor to optimize the light conversion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2012/0068591) in view of Allen et al. (US Publication No. 2016/0097496), and further in view of Radkov et al. (US Publication No. 2007/0241657).
Regarding claim 17, Kim discloses the limitations as discussed in the rejection of claim 1 above.  Kim does not disclose the yellow-green phosphor, red phosphor, and neodymium fluorine absorber combination comprises a yellow-green phosphor and red phosphor portion proximate the LED light source and a neodymium fluorine absorber portion spaced apart from the LED light source.  However, Radkov discloses a light source (112) and phosphor proximate the LED and neodymium fluorine (150) away from the LED.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have spaced apart the neodymium from the phosphor and LED since it filters only light emitted by the phosphor (paragraph 14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      3/8/2021Examiner, Art Unit 2897